Exhibit 99.1 China 3C Group Reports First Quarter 2009 Financial Results HANGZHOU, China, May 18, 2009 China 3C Group (“China 3C” or the “Company”) (OTC: CHCG), a retailer and wholesale distributor of consumer and business products in China, today announced financial results for the first quarter of 2009. Net sales for the first quarter of 2009 increased 13.6% to $77.4 million compared to $68.2 million for the same period of the prior year.This 13.6% sales increase for the first quarter was a result of an increase in sales from three of the Company’s major operating subsidiaries.The Company also benefitted from lower sales in the prior year period due to weather-related issues which created a backlog in the company’s distribution channels resulting in lower sales for the first quarter of 2008.The Company's retail business generated approximately 68.5% of sales while the wholesale business generated approximately 31.5% of sales in the first quarter. Among the Company's four major operating subsidiaries, the net combined retail and wholesale revenue contribution of each subsidiary was as follows: WangDa (cell phones) first quarter 2009 revenue increased over 18.2% to $25.7 million compared to the prior year period.First quarter gross profit margin for WangDa was 11.5%. Joy & Harmony (consumer electronics) first quarter 2009 revenue increased over 17.8% to $19.3 million compared to the prior year period.First quarter gross profit margin for Joy & Harmony was 11.2%. SanHe (appliances) first quarter 2008 revenue was roughly flat at $16.6 million compared to the prior year period.First quarter gross profit margin for SanHe was 19.6%. YongXin (communications/office electronic equipment) first quarter 2009 revenue increased 20.5% to $15.8 million compared to the prior year period.First quarter gross profit margin for YongXin was 10.7%. Gross profit for the first quarter of 2009 was $10.1 million compared to $10.5 million in the same period of the prior year.First quarter 2009 gross margin was 13.0% compared to 15.5% for the same period of the prior year.The lower gross margin was due to lower unit product sales for many electronic products due to the highly competitive environment while the Company’s consumer product purchases from suppliers remained flat. Selling, general and administrative expense for the first quarter of 2009 totaled $5.5 million, or approximately 7.1% of net sales, compared to $3.0 million, or approximately 4.4% of net sales, for the same period of the prior year. The increase was primarily due to an increase in base salary for all staff, an increase in marketing expenses and additional expenses incurred to upgrade the sales counters in retail stores to enhance the corporate image. The increase was also attributable to higher management fees as a percentage of sales that were charged by certain department store chains. Income from operations for the first quarter of 2009 was $4.6 million, or 5.9% of net sales, compared to income from operations of $7.6 million for the first quarter of 2008, or 11.1% of net sales. Net income was $3.4 million, or $0.07 per diluted share, for the first quarter of 2009, compared to $5.8 million, or $0.11 per diluted share, for the first quarter of 2008. The Company's cash position decreased 11% to $28.7 million compared to $32.2 million at the end of December 31, 2008.The cash decrease was largely due to the $7.3 million payment for the Jinhua Baofa acquisition made in the first quarter.The Company does not currently have any debt. Mr.
